Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 07/20/22 regarding application 16/890,508, in which claims 1, 8, 9, 11, 11-15, were amended (although many of these claims appears with status “ORIGINAL” in the claim listing), and claims 3, 10, and 17 were cancelled. Claims 1, 2, 4-9, 11-16 and 18-20 are pending in the application and have been considered.

Noncompliant Amendment
The amended claim set 07/20/22 fails to comply with 37 CFR 1.121, which requires that all claims being currently amended in an amendment paper indicate a status of “currently amended”, because claims 1 and 13-15 are presented with status “ORIGINAL” even though they contain amendment markings. In order to expedite prosecution, the examiner will assume Applicant intended to amend these claims and indicate a status of “currently amended”. 


Response to Arguments
Amended claims 8 and 12 overcome the objections for minor informalities, and so the objections are withdrawn.
The arguments on pages 7-8 regarding the 35 U.S.C. 103 rejections of claims 1, 4-6, 8, 11, 15, 18, and 19 based on Scott and Karp have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Scott et al. (US 2011/0010173 A1) in view of Karp et al. (US 10,630,840 B1), in further view off Amir et al. (US 10,397,404 B1).

Consider claim 1, Scott discloses a method for automatically providing recommendations to an agent in a contact center environment (suggested scripting for a call center agent to read to the customer, [0072], [0073]), the method comprising the steps of: 
receiving a voice interaction in the contact center from a first party about an issue (customer offering a “trade”, [0060], or calling about an upgrade, [0077]); 
retrieving information from a record associated with the first party, wherein the information comprises at least one of: previous orders, total value of the orders, cost of goods sold, cost to return an item, interaction history of the customer with the contact center, end-call codes from each interaction in the history of the customer, sentiment analysis of historical interaction transcripts, and manually input information from an agent of the contact center (historical information related to the interaction and customer, [0048], all of the interaction data and results of voice/text analysis, for example topic detection and emotion detection, are stored in the historical database, [0106]); 
transcribing speech of the voice interaction in real-time through a speech recognition service (in continuous mode, the ASR recognizes the entire conversation and generates a call transcript, [0046]);
analyzing the transcription for topic identification (topic detection, [0046]), and sentiment analysis for each utterance of the caller (speech processed for emotion, [0069]) to automatically determine the issue behind the interaction and determining a primary emotion among a plurality of emotions of the first party from the transcription (detecting any prevalent emotion states, [0065], from a variety of states ranging from anger, frustration, confusion, and melancholy to happy, excited, and ecstatic, [0101], using recommendation engine adapted to take the results of emotion detection system and topic detection system and process those to determine an issue to address by taking appropriate action, [0071]); 
determining a path to resolve the issue through a plurality of means, considering a specified business priority, wherein those means comprise at least one of: troubleshooting, refund, return, and reimbursement (providing solutions, i.e. troubleshooting, that overcome perceived states of the caller concerning mood and topical preferences, [0050], such as an offer to “upgrade” to the next best system, i.e. a “specified business priority”, and to accept the “trade” offered by the customer, [0060], using recommendation engine adapted to take the results of emotion detection system and topic detection system and process those to determine an appropriate course of action, [0071]); and 
returning a suggested course of action to the agent that maximizes the business priority (provision of a real-time scripting service that may be used to send pre-defined scripts to agents engaged in a live interaction relative to information gathered, [0050]). 
Scott does not specifically mention analyzing the transcription for named entity recognition.
Karp discloses named entity recognition (named entity recognition, Col 26 lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott by analyzing the transcription for named entity recognition in addition to the topic identification and sentiment analysis found in Scott in order to improve efficiency and cost effectiveness of customer interaction for account servicing, as suggested by Karp (Col 2 lines 25-28).
Scott and Karp do not specifically mention a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution.
Amir discloses a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution (resolving issues faster, substantially improve the first call resolution rates, and decrease the average handling time, Col 28 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott and Karp by including a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution in order to increase productivity and efficiency, as suggested by Amir (Col 28 lines 59-61).

Consider claim 8, Scott discloses a method for automatically providing recommendations to an agent in a contact center environment (suggested scripting for a call center agent to type to the customer, [0072], during a chat session, [0039]), the method comprising the steps of: 
receiving a chat interaction in the contact center from a first party about an issue (chat session between agents from call center and any potential customers, [0039], customer offering a “trade”, [0060], or chatting about an upgrade, [0077]); 
retrieving information from a record associated with the first party, wherein the information comprises at least one of: previous orders, total value of the orders, cost of goods sold, cost to return an item, interaction history of the customer with the contact center, end-interaction codes from each interaction in the history of the customer, sentiment analysis of historical interaction transcripts, and manually input information from an agent of the contact center (historical information related to the interaction and customer, [0048], all of the interaction data and results of text analysis, for example topic detection and emotion detection, are stored in the historical database, [0106]); 
analyzing the chat interaction for topic identification (topic detection, [0046]) and sentiment analysis for each chat interaction of the first party to automatically determine the issue behind the interaction and determining a primary emotion among a plurality of emotions of the first party from the interaction (detecting any prevalent emotion states, [0065], from a variety of states ranging from anger, frustration, confusion, and melancholy to happy, excited, and ecstatic, [0101], using recommendation engine adapted to take the results of emotion detection system and topic detection system and process those to determine an issue to address by taking appropriate action, [0071]);
determining a path to resolve the issue through a plurality of means, considering a specified business priority, wherein those means comprise at least one of: troubleshooting, refund, return, and reimbursement (providing solutions, i.e. troubleshooting, that overcome perceived states of the caller concerning mood and topical preferences, [0050], such as an offer to “upgrade” to the next best system, i.e. a “specified business priority”, and to accept the “trade” offered by the customer, [0060], using recommendation engine adapted to take the results of emotion detection system and topic detection system and process those to determine an appropriate course of action, [0071]); and 
returning a suggested course of action to the agent that maximizes the business priority (provision of a real-time scripting service that may be used to send pre-defined scripts to agents engaged in a live interaction relative to information gathered, [0050]).
Scott does not specifically mention analyzing the chat interaction for named entity recognition.
Karp discloses named entity recognition (named entity recognition, Col 26 lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott by analyzing the chat interaction for named entity recognition in addition to the topic identification and sentiment analysis found in Scott for reasons similar to those for claim 1.
Scott and Karp do not specifically mention a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution.
Amir discloses a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution (resolving issues faster, substantially improve the first call resolution rates, and decrease the average handling time, Col 28 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott and Karp by including a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution in order to increase productivity and efficiency, as suggested by Amir (Col 28 lines 59-61).


Consider claim 15, Scott discloses a system for automatically providing recommendations to an agent in a contact center environment (suggested scripting for a call center agent to read to the customer, [0072], [0073]), the system comprising: a processor (processor 114, [0037]); and a memory in communication with the processor (digital medium for storing data, [0070]), the memory storing instructions that, when executed by the processor causes the processor to return a suggested course of action by: receiving a voice interaction in the contact center from a first party about an issue (customer offering a “trade”, [0060], or calling about an upgrade, [0077]); 
retrieving information from a record associated with the first party, wherein the information comprises at least one of: previous orders, total value of the orders, cost of goods sold, cost to return an item, interaction history of the customer with the contact center, end-call codes from each interaction in the history of the customer, sentiment analysis of historical interaction transcripts, and manually input information from an agent of the contact center (historical information related to the interaction and customer, [0048], all of the interaction data and results of voice/text analysis, for example topic detection and emotion detection, are stored in the historical database, [0106]); 
transcribing speech of the voice interaction in real-time through a speech recognition service (in continuous mode, the ASR recognizes the entire conversation and generates a call transcript, [0046]);
analyzing the transcription for topic identification (topic detection, [0046]), and sentiment analysis for each utterance of the caller (speech processed for emotion, [0069]) to automatically determine the issue behind the interaction and determining a primary emotion among a plurality of emotions of the first party from the transcription (detecting any prevalent emotion states, [0065], from a variety of states ranging from anger, frustration, confusion, and melancholy to happy, excited, and ecstatic, [0101], using recommendation engine adapted to take the results of emotion detection system and topic detection system and process those to determine an issue to address by taking appropriate action, [0071]); 
determining a path to resolve the issue through a plurality of means, considering a specified business priority, wherein those means comprise at least one of: troubleshooting, refund, return, and reimbursement (providing solutions, i.e. troubleshooting, that overcome perceived states of the caller concerning mood and topical preferences, [0050], such as an offer to “upgrade” to the next best system, i.e. a “specified business priority”, and to accept the “trade” offered by the customer, [0060], using recommendation engine adapted to take the results of emotion detection system and topic detection system and process those to determine an appropriate course of action, [0071]); and 
returning a suggested course of action to the agent that maximizes the business priority (provision of a real-time scripting service that may be used to send pre-defined scripts to agents engaged in a live interaction relative to information gathered, [0050]). 
Scott does not specifically mention analyzing the transcription for named entity recognition.
Karp discloses named entity recognition (named entity recognition, Col 26 lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott by analyzing the transcription for named entity recognition in addition to the topic identification and sentiment analysis found in Scott for reasons similar to those for claim 1.
Scott and Karp do not specifically mention a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution.
Amir discloses a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution (resolving issues faster, substantially improve the first call resolution rates, and decrease the average handling time, Col 28 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott and Karp by including a specified business priority comprising one of reducing handling time or increasing a rate of first call resolution in order to increase productivity and efficiency, as suggested by Amir (Col 28 lines 59-61).


Consider claim 4, Scott discloses determining comprises an algorithm formulated based on sequence classification from contact center historical data (going back and forth repeated on the same sequence of Web pages could indicate frustration, [0061], which is recorded in historical database, [0102]). 

Consider claim 5, Scott discloses the contact center historical data further comprises: product loss, labor cost, cost of escalations, cost of public relations, interaction cost, and potential loss of future sales (an offer to accept the “trade” offered by the customer, [0060] is considered an “interaction cost”, which is recorded in historical database, [0102]). 

Consider claim 6, Scott does not, but Karp discloses the algorithm comprises a neural network with LSTM units and wherein inputs to the algorithm comprise at least one of: sentiment analysis of the transcription, call tracking flags, mood analytics, speech analytics, image-based motion detection, and end-call codes (NPL model uses LSTM to extract sentiment analysis, Col 26 lines 55-60, Col 27 lines 28-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott such that the algorithm comprises a neural network with LSTM units and wherein inputs to the algorithm comprise at least one of: sentiment analysis of the transcription, call tracking flags, mood analytics, speech analytics, image-based motion detection, and end-call codes for reasons similar to those for claim 1.
Consider claim 11, Scott discloses an algorithm formulated based on sequence classification from contact center historical data (going back and forth repeated on the same sequence of Web pages could indicate frustration, [0061], which is recorded in historical database, [0102]).

Consider claim 12, Scott discloses the contact center historical data further comprises: product loss, labor cost, cost of escalations, cost of public relations, interaction cost, and potential loss of future sales (an offer to accept the “trade” offered by the customer, [0060] is considered an “interaction cost”, which is recorded in historical database, [0102]).

Consider claim 13, Scott does not, but Karp discloses the algorithm comprises a neural network with LSTM units and wherein inputs to the algorithm comprise at least one of: sentiment analysis of the transcription, call tracking flags, mood analytics, speech analytics, image-based motion detection, and end-call codes (NPL model uses LSTM to extract sentiment analysis, Col 26 lines 55-60, Col 27 lines 28-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott such that the algorithm comprises a neural network with LSTM units and wherein inputs to the algorithm comprise at least one of: sentiment analysis of the transcription, call tracking flags, mood analytics, speech analytics, image-based motion detection, and end-call codes for reasons similar to those for claim 1.
Consider claim 18, Scott discloses determining comprises an algorithm formulated based on sequence classification from contact center historical data (going back and forth repeated on the same sequence of Web pages could indicate frustration, [0061], which is recorded in historical database, [0102]).

Consider claim 19, Scott does not, but Karp discloses the algorithm comprises a neural network with LSTM units and wherein inputs to the algorithm comprise at least one of: sentiment analysis of the transcription, call tracking flags, mood analytics, speech analytics, image-based motion detection, and end-call codes (NPL model uses LSTM to extract sentiment analysis, Col 26 lines 55-60, Col 27 lines 28-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott such that the algorithm comprises a neural network with LSTM units and wherein inputs to the algorithm comprise at least one of: sentiment analysis of the transcription, call tracking flags, mood analytics, speech analytics, image-based motion detection, and end-call codes for reasons similar to those for claim 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Scott et al. (US 2011/0010173 A1) in view of Karp et al. (US 10,630,840 B1), in further view off Amir et al. (US 10,397,404 B1), in further view of Pettay et al. (US 7,739,115 B1).

Consider claim 2, Scott, Karp, and Amir do not, but Pettay discloses recording data on whether the course of action followed by the agent followed the suggested course of action and inputting the data into the system as a feedback loop for improving future suggested courses of action (determine whether the agent has adequately followed the script, and providing feedback, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, Karp, and Amir by recording data on whether the course of action followed by the agent followed the suggested course of action and inputting the data into the system as a feedback loop for improving future suggested courses of action in order to improve agent performance, as suggested by Pettay (Col 8 lines 46-59).

Consider claim 9, Scott, Karp, and Amir do not, but Pettay discloses recording data on whether the course of action followed by the agent followed the suggested course of action and inputting the data into the system as a feedback loop for improving future suggested courses of action (determine whether the agent has adequately followed the script, and providing feedback, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, Karp, and Amir by recording data on whether the course of action followed by the agent followed the suggested course of action and inputting the data into the system as a feedback loop for improving future suggested courses of action for reasons similar to those for claim 2.

Consider claim 16, Scott, Karp, and Amir do not, but Pettay discloses returning a suggested course of action by recording data on whether the course of action followed by the agent followed the suggested course of action and inputting the data into the system as a feedback loop for improving future suggested courses of action (determine whether the agent has adequately followed the script, and providing feedback, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, Karp, and Amir by returning a suggested course of action by recording data on whether the course of action followed by the agent followed the suggested course of action and inputting the data into the system as a feedback loop for improving future suggested courses of action for reasons similar to those for claim 2.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Scott et al. (US 2011/0010173 A1) in view of Karp et al. (US 10,630,840), in further view off Amir et al. (US 10,397,404 B1), in further view of Krebs et al. (US 10,805,465 B1).

Consider claim 7, Scott, Karp, and Amir do not, but Krebs discloses the suggested course of action comprises a rationale for the suggestion and an authorization for the agent to conduct said course of action (suggestion to waive the late fee because Evan is in between Jobs, has been with us for 10 years, never missed a payment, Fig 4, Col 6 lines 41-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, Karp, and Amir such that the suggested course of action comprises a rationale for the suggestion and an authorization for the agent to conduct said course of action in order to save agent and customer time, as suggested by Krebs (Col 1 lines 17-29).


Consider claim 14, Scott, Karp, and Amir do not, but Krebs discloses the suggested course of action comprises a rationale for the suggestion and an authorization for the agent to conduct said course of action (suggestion to waive the late fee because Evan is in between Jobs, has been with us for 10 years, never missed a payment, Fig 4, Col 6 lines 41-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, Karp, and Amir such that the suggested course of action comprises a rationale for the suggestion and an authorization for the agent to conduct said course of action for reasons similar to those for claim 7.


Consider claim 20, Scott, Karp, and Amir do not, but Krebs discloses the suggested course of action comprises a rationale for the suggestion and an authorization for the agent to conduct said course of action (suggestion to waive the late fee because Evan is in between Jobs, has been with us for 10 years, never missed a payment, Fig 4, Col 6 lines 41-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, Karp, and Amir such that the suggested course of action comprises a rationale for the suggestion and an authorization for the agent to conduct said course of action for reasons similar to those for claim 7.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                 08/24/22